Citation Nr: 0116216	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-07 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The evidence on file indicates that the veteran served on 
active duty at two different times for a total of over 22 
years.  Service in Vietnam is indicated by the evidence of 
record.  The veteran retired in March 1980.  He died in July 
1998.  The appellant is the veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina (the RO) which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death, entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318, 
eligibility for dependents' educational assistance under 
38 U.S.C. chapter 35, entitlement to accrued benefits, and 
entitlement to special monthly pension.  The appellant filed 
a timely notice of disagreement and perfected a substantive 
appeal with respect to the issue listed on the title page.


FINDINGS OF FACT

1.  The veteran died in July 1998 with the immediate cause of 
death reported as ischemic cardiomyopathy cardiac respiratory 
arrest.  The underlying cause was cardiogenic shock.  No 
autopsy was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Heart disease was not shown in service or for many years 
thereafter, and the evidence does not establish that 
syphilis, tuberculosis, or exposure to Agent Orange caused or 
contributed materially or substantially to the cause of the 
veteran's death.
CONCLUSIONS OF LAW

1.  The veteran's fatal ischemic cardiomyopathy was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§  1110, 1310 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of service.  In particular, she has 
alleged that his death was the result of a respiratory 
disability incurred in service, syphilis incurred in service, 
and/or exposure to Agent Orange. 

Factual Background

The veteran's February 1954 separation examination from his 
initial period of active duty does not reveal any pertinent 
complaints or adverse findings; his blood pressure was 
110/78.  The veteran's blood pressure on medical examination 
in June 1964 was 120/70 and the examination was pertinently 
normal.  His blood pressure was 128/74 in February 1967 and 
134/70 in April 1970, with all systems noted to have been 
normal on both examinations.  Service medical records for 
April 1971 reveal that a chest X-ray was within normal limits 
and there was no acute pathology.  

It was noted in May 1972 that the veteran had had non-
radiating chest pain for two days, which was not related to 
exercise.  The impression was pleuritic chest pain.  The 
veteran complained of left sided chest pain in August 1972.  
An electrocardiogram (EKG) was considered within normal 
limits in December 1972.  No physical abnormality was found 
on medical examination in June 1978; the veteran's blood 
pressure was 128/74.  An EKG in June 1978 noted sinus 
tachycardia, left bundle branch block, and an old lateral 
infarct.  

There were no complaints on the veteran's discharge medical 
history report in February 1980.  The separation physical 
examination in February 1980 was considered normal; his blood 
pressure was 140/70.  Chest X-ray reports during service did 
not note any cardiovascular disease.

According to an August 1981 treatment record from the 
Tuberculosis Surveillance Clinic at Ft. Bragg, the veteran 
had a positive PPD skin test in 1970 and was treated with INH 
at Ft. Bragg for 12 months.  

May 1990 to May 1995 medical reports from K.A.P., M.D., 
reveal that the veteran had catheterization in May 1990 
because of recurrence of chest pain after an acute myocardial 
infarction.  Dr. K.A.P. noted in April 1993 that the veteran 
had congestive heart failure.  It was reported in May 1994 
that the veteran had had severe three vessel coronary artery 
disease at the time of his 1990 heart attack.  Dr. K.A.P. 
also noted that the veteran was found to have a weakly 
positive VDRL in 1990, with a positive FTA, and that there 
was the suggestion in 1990 that he might have seropositive 
syphilis for the rest of his life.

The veteran was hospitalized at a VA hospital on three 
occasions in 1997.  The diagnoses in September 1997 included 
acute myocardial infarction complicated by congestive heart 
failure, ischemic cardiomyopathy, and history of two previous 
myocardial infarctions.  The diagnoses in November 1997 
included congestive heart failure, ischemic cardiomyopathy, 
history of chronic atrial fibrillation, severe mitral 
regurgitation, and pulmonary hypertension.  The diagnoses in 
December 1997 included congestive heart failure; severe 
ischemic cardiomyopathy with mitral regurgitation and an 
ejection fraction of less than 20 percent; coronary artery 
disease, status post myocardial infarction times 4; and 
history of paroxysmal atrial fibrillation.

The veteran was admitted to a VA hospital on July 12, 1998, 
with complaints of weakness and chills, an episode of chest 
tightness, orthopnea, and paroxysmal nocturnal dyspnea.  The 
veteran was later that day found to be in respiratory 
distress and eventually lapsed in unconsciousness and died.  
The diagnoses included death secondary to congestive heart 
failure, severe ischemic cardiomyopathy with an ejection 
fraction of less than 20 percent, coronary artery disease 
with four previous myocardial infarctions, and paroxysmal 
atrial fibrillation.

The official certificate of death, also dated in July 1998, 
shows that the immediate cause of death was reported as 
ischemic cardiomyopathy.  The underlying cause was 
cardiogenic shock.  No autopsy was performed.

The appellant subsequently filed a claim of entitlement to VA 
benefits based on the veteran's death.  She testified at a 
personal hearing at the RO in May 1999 that a combination of 
syphilis and exposure to Agent Orange contributed to the 
veteran's death from heart disease.

An August 1999 medical opinion from a VA physician, based on 
a review of the claims file, notes that the veteran had had 
syphilis in 1963, from which he recovered after treatment 
with Penicillin, as well as a history of coronary artery 
disease with several heart attacks.  The examiner concluded 
that he could find no convincing evidence that the veteran's 
syphilis or exposure to Agent Orange contributed to the 
veteran's atherosclerotic coronary artery disease with 
associated complications or that the veteran had heart 
disease during active duty. 

The appellant testified at a personal hearing before the 
undersigned in Washington, D.C., in August 2000.  She 
contended, in essence, that the veteran's tuberculosis was a 
contributing factor in his death, that his death was 
accelerated by his exposure to herbicides, and that the 
veteran was having heart problems when they were married in 
1987.  A copy of the hearing transcript has been associated 
with the record on appeal.

According to a September 2000 opinion statement from C.N.B., 
M.D., a neuroradiologist who had reviewed the claims file, 
the veteran's death from ischemic cardiomyopathy was caused 
by his inservice acquired cardiac disease, which was likely 
manifested in service by chest pains, hypertension, 
infarction, and left bundle branch block.  Dr. B. based his 
finding that the veteran had hypertension in service on the 
definition in Cecil's Textbook of Medicine (19th edition), 
page 253, that systolic blood pressure of 140-159 represents 
borderline isolated systolic hypertension.  It was noted, 
from Braumwald's Heart Disease: A Textbook of Cardiovascular 
Medicine, 5th edition (1997), that "[p]rolonged hypertension 
leads to cardiac wall hypertrophy which in turn leads to 
increased wall stiffness, decreased nutritional/blood supply 
via coronary arteries (ischemic disease), decreased 
contractility and abnormal conduction patterns (ventricular 
arrhythmia's/fibrillation)."  

In conjunction with this appeal before the Board, an 
independent medical expert opinion (IME) was requested in 
January 2001 of a cardiovascular specialist with regard to 
the relationship between the coronary artery disease that 
caused the veteran's death and his military service, to 
include service incurrence of syphilis and tuberculosis and 
service exposure to herbicides.  See 38 U.S.C.A. § 7109 (West 
1991).  In response to the Board's request, and upon review 
of the veteran's entire claims folder, by letter dated in 
March 2001, M.N.C., M.D., a Professor of Medicine in the 
Department of Cardiology at Albert Einstein College of 
Medicine, provided an IME opinion.

Dr. C. indicated that, based on his thorough review of the 
record and on his medical expertise, it was his opinion that 
coronary artery disease was not manifested during service or 
by March 1981 and that the veteran's syphilis did not 
contribute to his cardiovascular disease.  The Dr. C. noted 
that the initial confirmed evidence of coronary artery 
disease was in May 1990, at which time cardiac 
catheterization and coronary angiograms showed three vessel 
coronary artery stenoses.  Dr. C. noted that although the 
veteran may have had symptoms of ischemic heart disease in 
1987, based on the appellant's report of the veteran's 
shortness of breath and chest pains when they were married in 
1987, his reported medical history was negative, with no 
mention of prior chest pains, when he was hospitalized in May 
1990.

Dr. C. also opined that the veteran's chest pain in service 
was more likely musculoskeletal or pleural in origin and that 
the service EKG's did not show chronic heart disease.  Even 
the June 1978 EKG was considered within normal limits based 
on Dr. C's experience as an interpreter of EKGs because 
"[t]he QRS interval is narrow, not over 0.10 secs as 
expected with bundle branch block, and the q waves in the 
lateral leads are normal 'septal q waves' and not 
pathological - i.e., not 0.04 secs in duration and not >15 
percent of QRS amplitude."  It was noted that the veteran's 
blood pressure readings in service were normal, except for 
the 140/70 in February 1980, and that one borderline reading 
was insufficient for a diagnosis of hypertension; the 
systolic reading of 140 might have been the onset of systolic 
hypertension or it might have been "related to the special 
nature of the retirement event."  


Dr. C. additionally noted that tuberculosis is not a risk 
factor for coronary artery disease and could only affect the 
cardiovascular system if advanced enough to produce extensive 
fibrosis of the lungs, resulting in hypoxia or pulmonary 
hypertension.  Chest X-rays in service were all essentially 
normal, reflecting no pulmonary damage, and only "mild 
congestion" was shown on X-rays in May 1990.  Although 
syphilis can cause ischemic heart disease, coronary 
angiograms in May 1990 showed conventional coronary artery 
disease rather than a pattern of syphilitic aortitis-induced 
coronary artery disease.  Dr. C. noted that the question of 
the relationship between exposure to Agent Orange and heart 
disease was beyond his field of expertise.

In an April 2001 statement, Dr. C.N.B. disagreed with the 
conclusions of Dr. M.N.C. and cited from Braumwald (2001 
edition) that "...In men without apparent coronary disease, 
the incidental detection at ventricular arrhythmias [PVC's] 
is associated with a twofold increased risk for all cause 
mortality and myocardial infarction or death from coronary 
disease ...the arrhythmias may simply be a marker of heart 
disease...[page 857]"...occur in association with a variety of 
stimuli...and...often are noted in patients ....in ischemia..."[page 
857].  According to Dr. B., the fact that the veteran had 
hypertension and PVC's during the same time period in service 
is consistent with the early onset of early heart disease, 
even though these symptoms were not followed up during the 
discharge process.  Dr. B. went on to note that Dr. C.'s 
opinion should not be relied on because Dr. C. did not 
explain how the veteran's in-service hypertension and PVC's 
were not the early manifestations of his later confirmed 
coronary heart disease and because Dr. C. did not provide any 
medical literature references to support his opinion.

Relevant Law and Regulations

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2000).

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

According to the VA Schedule for Rating Disabilities, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain specified disabilities shall be service-
connected, even though there is no evidence of such disease 
during service, if it is manifested to a compensable degree 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(e) (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Analysis

Initial matters - duty to assist/standard of proof

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  See 
the VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A]. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim for entitlement to service connection 
for the cause of the veteran's death is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which to make an 
informed decision.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to this cause of death claim, and the appellant has 
not pointed to any such specific evidence.

The Board further observes that the appellant has been 
informed in communications from the RO, such as the Statement 
of the Case, of the law and regulations with respect to the 
issue on appeal.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this claim, and she has indeed done so, including presenting 
her own testimony at a personal hearing chaired by the 
undersigned and submitting, through her representative, Dr. 
B.'s opinions in September 2000 and in April 2001.  

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

For the sake of convenience, the Board's discussion will be 
split into two sections, the first section addressing the 
appellant's contention that she is entitled to service 
connection for the cause of the veteran's death because his 
syphilis, tuberculosis and/or exposure to herbicides in 
service materially contributed to his death from coronary 
artery disease, and the second section addressing the medical 
evidence surrounding whether or not there were manifestations 
of heart disease during the veteran's service.  

(i.)  Did syphilis, tuberculosis and/or exposure to 
herbicides in service materially contribute to the veteran's 
death?

With respect to the appellant's contention that a syphilis, 
tuberculosis and/or exposure to herbicides led to the 
veteran's death from heart disease, it is now well-
established that as a lay person without medical training, 
the appellant is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Her opinion on 
these matters is therefore entitled to no weight.  Dr. B. did 
not address these particular contentions.

According to an August 1999 opinion of a VA physician, who 
reviewed the claims file, there was no evidence of heart 
disease during active duty and the veteran did not have any 
symptoms referable to syphilis at the time of his initial 
treatment for heart disease in May 1990.  This physician 
concluded that there was no convincing evidence that syphilis 
or Agent Orange contributed to the veteran's death from 
coronary artery disease with myocardial infarction heart 
failure.  The IME opinion essentially endorsed the VA 
physician's opinion, further observing that tuberculosis is 
not a risk factor for coronary artery disease.

It is clear from the above that the medical evidence 
preponderates against the appellant's claim as to the 
question of whether syphilis, tuberculosis and/or exposure to 
herbicides led to the veteran's death from heart disease.  
Indeed, there is no competent medical evidence in the 
appellant's favor as to that matter.    

With respect to the claim that service exposure to Agent 
Orange contributed to the veteran's death, the Board notes in 
passing that that coronary artery disease is not a 
presumptive disease for purposes of entitlement to service 
connection for exposure to Agent Orange.  See 38 C.F.R. 
§ 3.309(e).  Although the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation, see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), as discussed above, in this case the appellant 
has not done so.


(ii.)  Were manifestations of heart disease present during 
service? 

According to the September 2000 and April 2001 medical 
opinions from Dr. C.N.B., the veteran's death due to ischemic 
cardiomyopathy was caused by cardiac disease which was likely 
manifested in service by chest pains, hypertension, 
infarction and left bundle branch block.  The Board has 
carefully reviewed Dr. B.'s opinions.  

Dr. B.'s September 2000 medical opinion essentially 
contradicted the following conclusion of the VA physician in 
August 1999:  "I find no evidence of heart disease present 
during [the veteran's] active duty." Dr. B. pointed to 
specific evidence which he believed was indicative of heart 
disease during active duty.

In order to resolve this question, the Board referred this 
issue to an independent medical expert, M.N.C., M.D., 
Professor of Medicine in the Department of Cardiology at the 
Albert Einstein College of Medicine.  The IME report, dated 
in March 2001, is of record and has been described in some 
detail in the factual background section above.

Based on a review of the medical evidence, the IME concluded 
that the veteran's coronary artery disease was not manifested 
until a number of years after his retirement from military 
service.  The IME further stated that the service notations 
of chest pain were more likely of noncardiac origin and that 
the isolated systolic blood pressure reading of 140 in 
February 1980 was insufficient to show hypertension, 
especially in light of the absence of evidence of 
hypertension soon after service and the notation on 
hospitalization in May 1990, when coronary artery disease was 
initially noted, that the veteran's medical history was 
negative.  According to the IME, there was no chest X-ray or 
EKG evidence of heart disease in service; the June 1978 EKG 
was considered within normal limits based on Dr. C's 
experience as an interpreter of EKGs because " [t]he QRS 
interval is narrow, not over 0.10 secs as expected with 
bundle branch block, and the q waves in the lateral leads are 
normal 'septal q waves' and not pathological - i.e., not 0.04 
secs in duration and not >15 percent of QRS amplitude."  Dr. 
C., the IME, specifically disagreed with Dr. B.'s conclusion.

In April 2001, Dr. B. in essence submitted a rebuttal 
statement in which he reiterated that certain complaints and 
findings during service were in his opinion indicative of the 
onset of the veteran's ultimately fatal heart disease.  In 
particular, Dr. B. in essence indicated that the premature 
ventricular contractions identified during service were "a 
marker of heart disease" and were not incidental findings in 
an otherwise normal retirement examination. 

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
493 (1995) [in merits analysis of cases involving multiple 
medical opinions, each medical opinion should be examined, 
analyzed and discussed for corroborative value with other 
evidence of record]; Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases].

The Court has held that factors for consideration in 
assessing the medical competence to render an opinion as to 
medical causation include specific expertise in the relevant 
specialty.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The Board observes in this connection that Dr. B. is 
identified as a neuroradiologist.  There is no indication 
that the question here involves either neurology or 
radiology, but rather the interpretation of certain 
complaints and medical findings during service in order to 
determine whether heart disease was present during service.  
Although the Board certainly has  no intention of disparaging 
Dr. B.'s medical expertise, it places greater weight of 
probative value on the IME report, which is from an 
acknowledged expert in cardiology who provided reasons and 
bases for his opinion that the coronary artery disease that 
caused the veteran's death did not begin until several years 
after his retirement.

The Board further observes that the opinion of the IME 
appears to be much more consistent with the facts of record 
in this case.  In particular, the service medical records 
make it clear that the veteran was evaluated for heart 
disease, and no heart disease was identified during service 
or for that matter until approximately 1990, seven years 
after service.  Dr. B. would have the Board believe that he 
can identify heart disease based on certain findings years 
after the veteran's death, while various physicians who 
physically examined the veteran and performed diagnostic 
testing failed to identify heart disease.  The Board finds 
this assertion to be incredible, particularly considering the 
fact that it does not appear that Dr. B. is a specialist in 
cardiology.  The Board believes that the IME opinion, to the 
effect that the findings relied upon by Dr. B. as markers for 
heart disease were in fact normal (or in the instance of the 
June 1978 EKG involved an error of interpretation), appears 
to be consistent with the medical evidence of record, which 
as discussed above is devoid of any contemporaneous reference 
to heart disease during service or for a number of years 
thereafter.         

The Board notes that the August 1999 VA medical opinion is 
also against the appellant's claim.  The VA physician's 
opinion that there was no evidence of heart disease present 
during the veteran's active duty, although somewhat 
conclusory, is consistent with the evidence of record and 
with Dr. C.'s IME opinion, which was to the same effect, 
although containing much more detail. 

In short, for the reasons and bases stated above, the Board 
is of the opinion that the preponderance of the evidence does 
not support the conclusion that the veteran's death was 
causally related to service.  Accordingly, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

